                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Wendell Lukie,                      )
                                    ) C/A No. 4:18-2979-MBS
                   Plaintiff,       )
                                    )
       vs.                          )
                                    )      ORDER
Andrew Saul, Commissioner of        )
Social Security,                    )
                                    )
                   Defendant.       )
____________________________________)

       Plaintiff Wendell Lukie filed the within action on November 2, 2018, seeking judicial review

of a final decision of Defendant Commissioner of Social Security Administration denying Plaintiff’s

claim for supplemental security income.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Thomas E. Rogers, III for pretrial handling. On December 6,

2019, the Magistrate Judge issued a Report and Recommendation. The Magistrate Judge stated that

he could not determine whether substantial evidence supported the decision of the Administrative

Law Judge. Accordingly, he recommended that the case be reversed and remanded for further

evaluation. On December 17, 2019, the Commissioner filed a Notice of Not Filing Objections to

the Report and Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo

determination of any portions of the Report and Recommendation to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by
the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report and Recommendation and incorporates it herein by

reference. The Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g)

and remanded for further consideration in accordance with this order and the Report and

Recommendation.

        IT IS SO ORDERED.



                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

January 9, 2020




                                                   2
